TRUST FOR PROFESSIONAL MANAGERS AMENDED INVESTMENT ADVISORY AGREEMENT GRUBB & ELLIS AGA REALTY INCOME FUND GRUBB & ELLIS AGA U.S. REALTY FUND GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND THIS AMENDED INVESTMENT ADVISORY AGREEMENT is made as of the 4th day of November, 2008, by and between Trust for Professional Managers, (hereinafter called the “Trust”), on behalf of the Grubb & Ellis AGA Realty Income Fund, Grubb & Ellis AGA U.S. Realty Fund and Grubb & Ellis AGA International Realty Fund (the “Funds”), a series of the Trust, and Grubb & Ellis Alesco Global Advisors, LLC (hereinafter called the “Adviser”). WITNESSETH: WHEREAS, the Trust is an open-end management investment company, registered as such under the Investment Company Act of 1940, as amended (the “Investment Company Act”); and WHEREAS, the Funds is a series of the Trust having separate assets and liabilities; and WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”) and is engaged in the business of supplying investment advice as an independent contractor; and WHEREAS, the Trust desires to retain the Adviser to render advice and services to the Funds pursuant to the terms and provisions of this Agreement, and the Adviser desires to furnish said advice and services; NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties to this Agreement, intending to be legally bound hereby, mutually agree as follows: 1. APPOINTMENT OF ADVISER. The Trust hereby employs the Adviser, and the Adviser hereby accepts such employment, to render investment advice and related services with respect to the assets of the Funds for the period and on the terms set forth in this Agreement, subject to the supervision and direction of the Trust’s Board of Trustees. 2.
